t c memo united_states tax_court roger w miller petitioner v commissioner of internal revenue respondent docket no filed date robert j chicoine larry n johnson john mark colvin and darrell d hallett for petitioner william a mccarthy for respondent memorandum opinion cohen chief_judge petitioner roger w miller's unopposed motion for a separate trial on the exclusionary issue was granted and evidence was taken on this preliminary matter the issue now before the court is whether the exclusionary rule should be applied to suppress at a separate trial on the deficiency issue evidence seized at the bellingham washington airport by a u s border patrol agent and evidence obtained as a result of that seizure petitioner resided in east orland maine at the time he filed his petition background border patrol seizure on date petitioner and a companion james goncalo goncalo arrived at the bellingham washington airport intending to board a flight to los angeles california petitioner and goncalo arrived at the airport to minutes before their flight was scheduled to depart as the two men walked towards the airport terminal from the airport lot where they had parked their car george t reese reese a senior patrol agent of the u s border patrol border patrol noticed the men reese was working alone at the bellingham airport and bus station looking for illegal aliens headed towards the interior of the united_states as a border patrol officer reese's primary function was the enforcement of immigration laws of the united_states as a secondary function reese was authorized by letters from the u s drug enforcement administration dea and the u s customs service customs service to investigate certain federal narcotics and currency violations the enforcement of customs laws sometimes involves the seizure of cash being illegally transported across the international border in reese's experience narcotics and currency couriers who frequently use bellingham airport travel lightly reese dressed in full border patrol uniform to include a visible sidearm approached petitioner and goncalo at the entrance of the airport petitioner and goncalo were each carrying one small carry-on bag reese asked the two men where they were from and for identification petitioner unzipped his carry-on bag to obtain his driver's license petitioner and goncalo each handed his driver's license to reese who examined the licenses after asking where petitioner and goncalo were from and looking at their driver's licenses reese no longer suspected that petitioner and goncalo were not u s citizens reese did not return the driver's license to petitioner at that time after looking at petitioner's and goncalo's driver's licenses reese asked to see their airplane tickets petitioner's and goncalo's tickets were in the names of r johnson and j johnson petitioner claimed that the tickets were not in his and goncalo's names because he had purchased them from a man in a bar who offered him a good buy although reese knew that traveling under fictitious names is a common practice he did not believe petitioner's explanation about the tickets and his suspicions regarding petitioner increased petitioner's explanation about the tickets was untrue and was the first of numerous lies that petitioner told reese and other law enforcement officers that day reese did not give the tickets back to petitioner reese next inquired about the purpose of petitioner's trip petitioner replied that he and goncalo were traveling to los angeles to purchase automobiles because this explanation is commonly used by currency violators and narcotics dealers who carry large amounts of money reese began to suspect that petitioner and goncalo were narcotics or currency smugglers reese asked petitioner how he intended to pay for the automobiles petitioner told reese that he was carrying approximately dollar_figure in cash reese discovered that petitioner and goncalo were carrying dollar_figure of currency in their bags after reese discovered the currency he petitioner and goncalo went to the border patrol station in a border patrol vehicle patrol car by the time they arrived at the border patrol station reese suspected that the currency that petitioner had been carrying could be proceeds from criminal activity at the station reese had petitioner and goncalo empty their pockets and placed them in a holding cell the border patrol station had limited space reese continued to question petitioner and goncalo together and individually when not being questioned petitioner and goncalo sat in the holding cell during questioning at the border patrol station reese asked petitioner if he had filed tax returns in the past reese noted these tax questions in his routine report of the incident asking questions about tax returns is not standard practice for border patrol agents after questioning petitioner and goncalo on his own at the border patrol station reese telephoned dea special_agent robert d parks parks at his home and asked him to come to the station to talk with petitioner after parks arrived and asked petitioner questions parks telephoned customs service agents and asked them to talk to petitioner two or three customs service agents came to the station and asked petitioner questions after petitioner was questioned by a total of four or five officers he was told he was free to leave the officers did not return petitioner's wallet or any of the seized currency before petitioner left the station reese did not inform petitioner that petitioner could refuse to answer his questions refuse to accompany him to the border patrol station or terminate the encounter at any time reese did not provide miranda warnings to petitioner or goncalo at the airport or at anytime that day reese had received training in how to determine in a given situation whether there is probable cause that a crime has been committed reese had also received training both at the border patrol academy and at numerous post-academy training courses in how to conduct appropriately an investigative search in the course of reese's 27-year career at the border patrol he had participated in approximately narcotics seizures at the bellingham airport and approximately currency seizures agency relationships there was no formal or informal agreement to exchange information between the internal_revenue_service irs and the border patrol in bellingham washington the irs did not participate in the subject search and seizure special_agent james howisey howisey a criminal_investigation_division cid agent for the irs traveled to the dea office in blaine washington approximately once a year while he was assigned to the everett washington irs office howisey met with dea agents at the blaine dea office to discuss irs cid functions and describe types of cases that might make good tax cases when howisey visited he would tell the dea agents what kinds of things interested him and they would try to recall cases that might fit his criteria dea agents in the blaine office understood that howisey would be interested in cases involving large amounts of currency or assets with a clear drug connection when howisey visited the blaine dea office on date dea agents mentioned that he might want to look at petitioner's file as well as approximately six other files that might have potential as tax cases during the period in question date to date parks was the resident agent in charge of the blaine washington dea office parks personally selected files that he thought would be most relevant to share with the irs dea agents in the blaine office work closely with the customs service and the border patrol on currency cases the blaine dea office operated drug task forces that included representation from the border patrol the royal canadian mounted police and state and local police but not the irs procedural history the government brought an action in the u s district_court for the western district of washington to forfeit the money seized from petitioner and goncalo on the theory that it was the proceeds of narcotics_trafficking petitioner filed a claim in district_court asserting that he owned the currency that it was not the proceeds of narcotics_trafficking and that evidence of the currency should be suppressed in the district_court proceeding because it was the product of an unconstitutional search and seizure in violation of the fourth_amendment the district_court granted petitioner's motion to suppress the evidence seized in the search and all statements made by petitioner after the search as fruit of the unlawful seizure stating what happened on date as shown by the evidence is that an experienced officer had a hunch that two young men might be transporting drug proceeds he did not have probable cause or a reasonable suspicion supported by articulable facts he stopped and questioned the two men in a way that placed them under his control after the first few moments consent given under what the subject feels to be compulsion is not voluntary here if consenting words were in fact uttered they were not spoken voluntarily united_states v dollar_figure in u s currency no c93-1116wd slip op pincite w d wash date order on motion to suppress the district_court held that the government did not sustain its burden_of_proof to show consent and there was no other basis on which the warrantless search could be held lawful id pincite petitioner subsequently consented to forfeiture of dollar_figure of the seized currency and the remaining dollar_figure was returned to him respondent determined deficiencies in income_tax resulting from unreported income earned from to as well as amounts due for failure to pay estimated_tax discussion petitioner contends that under the principles of collateral_estoppel respondent is barred from contesting the district_court finding that petitioner's constitutional rights were violated in the search and seizure we assume for purposes of this proceeding that petitioner's constitutional rights were violated by the seizure at the bellingham airport cf 96_tc_184 assuming that his rights were violated petitioner contends that the exclusionary rule must be applied if tax violations were within reese's zone of primary interest there was a demonstrable understanding that information gathered by one agency could be utilized by another or reese did not act in good_faith during the search and seizure petitioner further contends that all three of these things occurred and that all evidence obtained as a result of the seizure at the bellingham airport should be suppressed in this case respondent maintains that none of the three circumstances describe the instant case and that the exclusionary rule should not be applied we consider these contentions seriatim zone of primary interest in 428_us_433 the u s supreme court mentioned a seizing officer's zone of primary interest but did not elaborate on the phrase courts have focused on officers' zones of primary interest to predict whether applying the exclusionary rule in various contexts would deter future unlawful searches and seizures see 82_f3d_286 9th cir 13_f3d_189 6th cir affg tcmemo_1992_432 745_f2d_541 9th cir affg tcmemo_1982_ 689_f2d_307 2d cir affg 74_tc_14 78_tc_1004 presumably if the proposed use of the evidence is close to a seizing officer's zone of primary interest the inference is stronger that the officer had this use in mind when making the seizure tirado v commissioner supra pincite to estimate an officer's zone of primary interest courts rely on commonsense assumptions about human nature and the interrelationship of the various components of the law enforcement system united_states v janis supra pincite grimes v commissioner supra pincite estimations of an officer's zone of primary interest might also include whether an officer likely contemplated the particular challenged use of the evidence at the time of seizure and if so whether such use likely motivated him or her see tirado v commissioner supra pincite as a member of the border patrol reese's primary function was to enforce immigration laws of the united_states as a secondary function reese was authorized by the dea and customs service to enforce certain federal narcotics and currency laws on the day of the subject search and seizure reese was assigned to surveillance at the bellingham airport and bus station considering his primary and secondary functions and specific assignment on the day the search and seizure occurred we conclude that tax concerns were not within reese's zone of primary interest see grimes v commissioner supra pincite enforcement of civil tax law secondary to fbi agent tirado v commissioner supra pincite dea agents have no general motivating interest to assist enforcement of civil tax obligations although incongruous conduct of a seizing officer might affect our determination of an officer's zone of primary interest eg tirado v commissioner supra pincite we find no such conduct in the instant case although it is not standard practice in the border patrol to ask people who are carrying large amounts of currency questions about tax returns reese explained that he asked petitioner tax questions to determine whether petitioner had a legitimate source for his income reese's questions about petitioner's tax returns in the circumstances of this case do not indicate that tax violations were in his zone of primary interest agreement between agencies petitioner contends that an agreement to share information between agencies in this case mandates application of the exclusionary rule courts frequently examine whether agreements exist between agencies to determine whether suppressing evidence illegally obtained by one agency and offered by another will deter future unlawful searches and seizures grimes v commissioner supra pincite wolf v commissioner supra pincite tirado v commissioner supra pincite 78_tc_173 black forge inc v commissioner supra pincite although generally recognizing that such agreements increase the likelihood that deterrence will be achieved by applying the exclusionary rule courts have considered a variety of elements in determining whether the arrangements before them are of the sort that would warrant excluding the evidence grimes v commissioner supra pincite no preexisting implicit or explicit agreement wolf v commissioner supra pincite no explicit agreement tirado v commissioner supra pincite no general policy liaison agreement or specific agreement on specific case regarding exchange of information no explicit and demonstrable understanding guzzetta v commissioner supra pincite discretionary liaison insufficient black forge inc v commissioner supra pincite no prior agreement we reject petitioner's contention that the blaine washington dea office practice of periodically permitting irs agents to review case files mandates application of the exclusionary rule petitioner's position that a seizing officer's agency need not be involved in an agreement to mandate application of the exclusionary rule is unsupported and unpersuasive see united_states v janis supra pincite seizing officer is primary object of sanction petitioner argues that suppressing the evidence will achieve deterrence because although the alleged agreement was between the irs and dea the border patrol officer who seized the evidence was authorized by the dea to enforce certain federal narcotics violations we cannot conclude that deterrence would be achieved through this attenuated connection see united_states v janis supra pincite discussing effect attenuation has on deterrence in application of exclusionary rule there is no evidence of an agreement that directly links the border patrol and the irs moreover even if instead of the dea the practice were between the border patrol and the irs the type of informal voluntary and discretionary one-way transfer of information that occurred in this case would be insufficient to justify application of the exclusionary rule see guzzetta v commissioner supra pincite therefore no agreements between agencies in this case justify imposition of the exclusionary rule bad faith petitioner's contention that the exclusionary rule should be applied because reese did not act in good_faith when he seized the subject evidence is based on the supposition that although primary deterrence is not the only consideration for exclusionary rule application see ins v lopez-mendoza 468_us_1032 egregious fourth_amendment violations might transgress notions of fundamental fairness and undermine the probative value of the evidence obtained 364_us_206 in addition to deterrence the rule works to preserve judicial integrity petitioner urges the application of a negligence standard of bad faith and relies in part on events occurring at the border patrol station subsequent to the seizure of cash at the airport petitioner recognizes that reese's conduct at the airport was not a significant departure from the rules of engagement enjoyed by border patrol agents at the border we are not persuaded that reese's actions are the type of egregious violations that should lead to exclusion of evidence other than as previously ordered by the district_court even in cases where questionable conduct is attributable to irs agents suppression of evidence generally is not a suitable sanction in a civil tax case 919_f2d_115 9th cir affg tcmemo_1988_586 97_tc_7 nothing about this case causes us to reexamine the consistent refusal of courts to apply the exclusionary rule in this context we have considered the other arguments of the parties and they are either without merit or unnecessary in view of our resolution of the issues there is no basis for suppressing evidence in this case an order calendaring this case for further trial will be issued
